Case: 09-10385     Document: 00511054855          Page: 1    Date Filed: 03/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 17, 2010
                                     No. 09-10385
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

PETER OKECHUKWU AJAEGBU,

                                                   Plaintiff-Appellant

v.

DIANA BAILEY,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-50


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Peter Okechukwu Ajaegbu, federal prisoner # 24189-077, moves this court
for leave to proceed in forma pauperis (IFP) in his appeal from the district
court’s denial of his civil complaint under the National Labor Relations Act
(NLRA) against an employee of the Federal Prison Industries (FPI). The district
court dismissed Ajaegbu’s suit for failure to state a claim, pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii), finding that only employers may be sued under the NLRA and
that the FPI did not qualify as an employer under the NLRA.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10385    Document: 00511054855 Page: 2         Date Filed: 03/17/2010
                                 No. 09-10385

        In his brief, Ajaegbu argues that his constitutional rights have been
violated, but he fails to brief any argument regarding the district court’s
certification decision or, in particular, its dismissal of his lawsuit for failure to
state a claim upon which relief can be granted. Although we liberally construe
pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
must brief arguments in order to preserve them. Yohey v.Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). By failing to discuss the district court’s rationale for
dismissing his complaint, Ajaegbu has abandoned the issue, and it is the same
as if he had not appealed the judgment. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Ajaegbu has
failed to demonstrate that he will raise a nonfrivolous issue on appeal, his
motion to proceed IFP is denied. See F ED. R. A PP. P. 24(a); Carson v. Polley, 689
F.2d 562, 586 (5th Cir. 1982). This appeal is without merit and is dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R.
42.2.




                                         2